internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc p si br 7-plr-103951-00 date date legend donor trust trustee beneficiaries year year date date a b c dear we received your letter dated date submitted on behalf of trustee requesting a ruling regarding the automatic allocation of donor’s generation-skipping_transfer gst_exemption to trust each time donor made a gift to trust pursuant to sec_2632 this letter responds to your request on date donor created trust to fund post-high school educational expenses for the beneficiaries donor’s grandchildren now living or born subsequent to the execution of the trust agreement currently trust has b beneficiaries donor entered into the trust agreement with three named individuals and collectively referred to the three named individuals as trustee article ninth of trust provides that in the event of the death disability resignation failure or refusal to act of a co-trustee the remaining co-trustees shall select a successor trustee to fill the vacancy if the co-trustee who is no longer able to serve was a non-family member a non-family member shall be chosen to replace him if the co-trustee who is no longer able to serve was a family_member a family_member shall be chosen to replace her paragraph a of article second of the trust agreement directs the trustee to hold manage invest and reinvest the trust estate as follows the trustee may distribute to or apply for the sole benefit of a beneficiary so much of the net_income and principal at such time or times and in such amounts and manner as the trustee in the trustee’s sole discretion shall determine to provide for said beneficiary’s post-high school educational expenses any amount which the trustee shall determine not to use may be accumulated as income or may be added to the principal as the trustee shall deem best however the trustee shall not make such distributions during the period that the trust property may be withdrawn from this trust pursuant to the exercise of a power granted hereinafter to withdraw trust property the trustee may vary the distributions of net_income and or principal to or for the benefit of such beneficiaries as their educational needs aforesaid may respectively appear there being no requirement that such distributions need be made equally to such beneficiaries either as to amounts or frequency paragraph b of article second provides that each of donor’s grandchildren may by written demand delivered to the trustee at any time during their lives require the trustee to distribute to them or as each of them may appoint to others such amounts from additions to the principal of the trust other than trust income added to trust principal from time to time so that the aggregate amount that each such beneficiary may withdraw or appoint does not exceed in any one calendar_year the lesser amount of i five thousand dollars dollar_figure or ii the principal so added to the trust during the calendar_year other than income added to principal multiplied by a fraction the numerator of which is one and the denominator of which is the number of persons that are beneficiaries of the trust at such time and entitled to exercise this right of withdrawal or appointment under paragraph b of article second the donor of a transfer to this trust shall have the right by a written instrument delivered to the trustee at the time of such transfer i to exclude any person who would otherwise have a power_of_withdrawal from exercising such power ii to increase or decrease the amount subject_to any power_of_withdrawal except that the amount subject_to all withdrawal powers shall not exceed the amount of the transfer and or iii to change the period during which any power_of_withdrawal may be exercised such right to withdraw or appoint shall be exercised within days of the addition to principal such right to withdraw or appoint shall be exercised within the calendar_year of the addition to principal if the addition is made to this trust on or prior to october and shall be exercised within sixty days of the addition if the addition is made after october subject_to provisions hereinafter concerning the release of a general_power_of_appointment any such right not exercised within such period shall lapse in order to facilitate the exercise of such right to withdraw or appoint the trustee is authorized to borrow funds for such beneficiaries to withdraw or appoint and is authorized to distribute trust assets in_kind to permit the exercise of such right to withdraw or appoint paragraph b of article second further provides that anything in this paragraph to the contrary notwithstanding if upon the termination of any power_of_withdrawal the beneficiary holding the power would be deemed to have released a general_power_of_appointment for federal gift or estate_tax purposes over an amount in excess of that described in sec_2041 or sec_2514 of the internal_revenue_code_of_1986 as amended or the corresponding provision in any future federal tax law such power shall continue in existence with respect to the amount that would have been such a release except to the extent it shall thereafter terminate as provided in this paragraph and during the continuance of such power the property subject_to such power shall be considered a separate trust share such power shall terminate as soon as and to the extent such termination shall not result in a release of a general_power_of_appointment by the beneficiary holding the power for purposes of the two preceding sentences each such power applies with respect to all of the assets out of which or the proceeds of which it could be satisfied without regard to any other powers which could be satisfied out of the same assets or proceeds paragraph b of article second also provides that within ten days after the receipt of any contribution to this trust the trustee shall give written notice of such receipt to all beneficiaries who at such time shall have the right to exercise the withdrawal rights granted under this paragraph b or if any such beneficiary is then under a legal disability to the beneficiary’s representative then authorized to act on behalf of such beneficiary provided however if any such beneficiary or such beneficiary’s representative is then serving as trustee or co-trustee of this trust such beneficiary and or such beneficiary’s representative shall be deemed to have received the notice required hereunder at the time such contribution is received by this trust upon receipt of the notice provided for herein each such beneficiary or beneficiary’s representative shall have sixty days within which to exercise such withdrawal right paragraph c of article second provides that when the youngest living beneficiary attains age the trust shall terminate and all of the trust property then remaining shall be paid over and distributed to the beneficiaries then living or to then living descendants of any deceased beneficiary in such amounts or in equal shares as the trustee shall determine outright and free of trust for c years including year through year donor transferred assets with an aggregate value of dollar_figurea to trust trustee represents that no gift_tax returns have been filed and that donor has not taken any_action that would preclude the automatic allocation of donor’s gst_exemption to trust trustee also represents that no withdrawals have been made from the trust since its inception and no distributions have been made to any of the beneficiaries trustee requests a ruling that i even though no gift_tax returns have been filed for transfers over the c years including year through year donor’s gst_exemption was allocated automatically to the trust each time donor made a gift to the trust pursuant to sec_2632 and ii the inclusion_ratio of the trust is zero sec_2601 imposes a tax on every gst within the meaning of subchapter b-generation-skipping transfer sec_2602 provides that the amount of the gst tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2611 provides that the term generation-skipping_transfer gst means-- a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that for purposes of chapter the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a trust- a if all interests in the trust are held by skip persons or b if- i there is no person holding an interest in the trust and ii at no time after the transfer may a distribution including distributions on termination be made from the trust to a non-skip_person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes a direct_skip during his lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the direct_skip exceeds the unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the unused portion of an individual’s gst_exemption is that portion of the exemption that has not previously been allocated by such individual or treated as allocated under sec_2632 with respect to a direct_skip sec_2632 provides that an individual may elect to have this subsection not apply to a transfer sec_2641 provides that the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that except as otherwise provided in this section the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over- a except as provided in sec_2642 the applicable_fraction determined for the trust from which such transfer is made or b in the case of a direct_skip the applicable_fraction determined for such skip sec_2642 provides that for purposes of sec_2642 the applicable_fraction is a fraction-- a the numerator of which is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in such skip and b the denominator of which is-- i the value of the property transferred to the trust or involved in the direct_skip reduced by ii the sum of- i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2652 provides that except as provided in sec_2653 the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that a person has an interest_in_property_held_in_trust if at the time the determination is made such person has a right other than a future right to receive income or corpus from the trust is a permissible current recipient of income or corpus from the trust and is not described in sec_2055 or is described in sec_2055 and the trust is-a charitable_remainder_annuity_trust a charitable_remainder_unitrust within the meaning of sec_664 or a pooled_income_fund within the meaning of sec_642 sec_26_2632-1 provides in general that if a direct_skip occurs during the transferor’s lifetime the transferor’s gst_exemption not previously allocated unused gst_exemption is automatically allocated to the transferred property but not in excess of the fair_market_value of the property on the date of the transfer the transferor may prevent the automatic allocation of gst_exemption by describing on a timely-filed united_states gift and generation-skipping_transfer_tax return form_709 the transfer and the extent to which the automatic allocation is not to apply in addition a timely filed form_709 accompanied by payment of the gst tax as shown on the return with respect to the direct_skip is sufficient to prevent an automatic allocation of gst_exemption with respect to the transferred property sec_26_2632-1 provides that a form_709 is timely filed if it is filed on or before the date required for reporting the transfer if it were a taxable gift ie the date prescribed by sec_6075 including any extensions to file actually granted the due_date except as provided in sec_26_2632-1 the automatic allocation of gst_exemption or the election to prevent the allocation if made is irrevocable after the due_date an automatic allocation of gst_exemption is effective as of the date of the transfer to which it relates except as provided above a form_709 need not be filed to report an automatic allocation based on the information submitted and the representations made we conclude that i even though no gift_tax returns have been filed for transfers over the c years including year through year donor’s unused gst_exemption was allocated automatically to the trust each time donor made a gift to the trust we also conclude that the inclusion_ratio of the trust is zero except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code we are expressing no opinion regarding the value of the transfers to trust or whether the transfers qualified for the annual exclusion under sec_2503 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely christine e ellison branch chief branch office of the associate chief_counsel passthroughs and special industries
